In The


Court of Appeals


Ninth District of Texas at Beaumont


_________________


NO. 09-07-503 CR

_____________________


ALEX J. JEANMARD A/K/A ALEX J. JEAUMARD, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Court No. 81077 




MEMORANDUM OPINION

	We have before the Court a motion from the appellant, Alex J. Jeanmard a/k/a Alex
J. Jeaumard, to withdraw his appeal pursuant to Tex. R. App. P. 42.2.  The motion is signed
by appellant personally, acting pro se after counsel filed a brief which certifies that counsel
could find no arguable error upon which to base an appeal.  No opinion has issued in this
appeal. 
	The motion to withdraw as counsel is GRANTED.  Alex J. Jeanmard a/k/a Alex J.
Jeaumard is enrolled pro se.  It is further ORDERED that the motion to withdraw notice of
appeal is GRANTED, and the appeal is DISMISSED. 
	APPEAL DISMISSED.

								___________________________
									DAVID GAULTNEY
									            Justice

Opinion Delivered December 17, 2008
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.